DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on February 12, 2021. Claims 1-20 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0110524, filed on August 31, 2020.

Claim Objections
Claims 12 and 13 are objected to because of the following informalities:
Claim 12, line 1, “a deviation route” should read “the deviation route”.
Claim 13, line 1, “a display” should read “the display”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“driver assistance system configured to control…” in claim 1.
“input configured to receive…” in claim 1.
“warning unit configured to output…” in claim 9.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the limitation “the deviated direction” at line 16 is unclear. There is insufficient antecedent basis for this limitation in the claim.
As to claim 11, the limitation “the deviated direction” at line 14 is unclear. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 and 12-20 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 9-15, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1 and 11 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1 and 11 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine and a process which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The independent claims (claims 1 and 11) recite the limitation of determining a possibility that the vehicle deviates from the driving route based on at least one of Global Positioning System (GPS) information, vehicle speed information, or the surrounding environment information and determining whether the behavior of the vehicle can be controlled. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person looking at the information and determines a possibility that the vehicle deviates from the driving route and determines whether the behavior of the vehicle can be controlled.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, the claim encompasses a user (person) simply determining a possibility that the vehicle deviates from the driving route and determining whether the behavior of the vehicle can be controlled in his/her mind or by a human using a pen and paper. The mere nominal recitation of a display (claim 1), a driver assistance system (claim 1), or a controller (claim 1) does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1 and 11 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of searching for a driving route based on a destination inputted through an input, controlling a display to display the driving route, searching for a deviation route for reaching the destination based on the deviated direction until the distance between the branch point on the driving route and the vehicle reaches a second distance, controlling the display to display the deviation route, a display (claim 1), a driver assistance system (claim 1), and a controller (claim 1). The searching and controlling the display (displaying) steps are recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The display in claim 1 is claimed generically and is operating in its ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The driver assistance system in claim 1 and controller in claim 1 merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment. The driver assistance system and controller are recited at a high level of generality and merely automate the determining steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).

CONCLUSION
Thus, since claims 1 and 11 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 and 11 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2-10 depend from claim 1 and claims 12-20 depend from claim 11. 
Dependent claims 2-5, 9, 10, 12-15, 19, and 20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 2, the additional limitations of controlling the display to display the driving route while searching for the deviation route is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity, using a similar analysis applied to claims 1 and 11 above. As a further example, in claim 4, controlling the display to distinguish a first guide line guiding the driving route and a second guide line guiding the deviation route is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity, using a similar analysis applied to claims 1 and 11 above.
As such, claims 1-5, 9-15, 19, and 20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HOZUMI et al., JP 2019020130 A, hereinafter referred to as HOZUMI, in view of Takamatsu et al., US 2021/0253104 A1, hereinafter referred to as Takamatsu, respectively.
As to claim 1, HOZUMI teaches a vehicle, comprising:
an input configured to receive a destination (see at least paragraph 33 regarding the destination setting unit 33 sets the input of the destination of the own vehicle by the driver operating the touch panel on the display screen of the display unit 38, HOZUMI);
a display (see at least FIG. 1 and paragraph 31 regarding a display device 38, HOZUMI);
a driver assistance system configured to control a behavior of the vehicle based on surrounding environment information acquired through a vehicle sensor (see at least paragraph 21 regarding the automatic driving control unit 4, HOZUMI); and
a controller configured to (see at least FIG. 1, HOZUMI):
control the display to display a driving route searched based on the destination (see at least paragraph 39, HOZUMI), 
when the possibility is greater than or equal to a preset threshold and the behavior of the vehicle cannot be controlled to follow the driving route through the driver assistance system, search for a deviation route for reaching the destination based on the deviated direction and control the display to display the deviation route until the distance between the branch point on the driving route and the vehicle reaches a second distance (see at least FIG. 4 and paragraphs 42-64, HOZUMI).
HOZUMI teaches determining whether or not the vehicle can travel according to the planned travel route based on the travel availability information. If YES (can run according to the planned travel route), the process proceeds to step S4, and if NO (cannot run according to the planned travel route), the process proceeds to step S6. Here, "cannot run according to the planned travel route" means that the vehicle is obstructed by another vehicle, the right turn lane overflows, or the like (see at least paragraph 44, HOZUMI), however, HOZUMI does not explicitly teach when a distance between a branch point on the driving route and the vehicle reaches a first distance, determine a possibility that the vehicle deviates from the driving route based on at least one of Global Positioning System (GPS) information, vehicle speed information, or the surrounding environment information and determine whether the behavior of the vehicle can be controlled.
However, such matter is taught by Takamatsu (see at least paragraph 27 regarding the position detection device 231 comprises a receiver of a Global Positioning System (GPS), and detects the travel position (latitude, longitude, and map coordinate values) of the traveling vehicle. See also at least FIGS. 2-4 and paragraphs 36-49 regarding the control device 110 uses the navigation device 230 to calculate a second travel route based on the map information 241. The second travel route is a route different from the first travel route, and is a route for the subject vehicle to arrive at the destination when the subject vehicle cannot return from the adjacent lane to the travel lane by the time the subject vehicle arrives at a predetermined target point after overtaking the preceding vehicle).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Takamatsu which teaches when a distance between a branch point on the driving route and the vehicle reaches a first distance, determine a possibility that the vehicle deviates from the driving route based on at least one of Global Positioning System (GPS) information, vehicle speed information, or the surrounding environment information and determine whether the behavior of the vehicle can be controlled with the system of HOZUMI as both systems are directed to a system and method for providing a traveling route guidance by determining possibility of vehicle deviating from a driving route, and one of ordinary skill in the art would have recognized the established utility of determining a possibility that the vehicle deviates from the driving route based on at least one of Global Positioning System (GPS) information, vehicle speed information, or the surrounding environment information and determining whether the behavior of the vehicle can be controlled and would have predictably applied it to improve the system of HOZUMI.
As to claim 2, HOZUMI teaches wherein the controller is configured to control the display to display the driving route while searching for the deviation route (see at least paragraph 98, HOZUMI).
As to claim 3, HOZUMI teaches wherein the controller is configured to control the display to display both of the driving route and the deviation route at the same time (see at least FIG. 7 and paragraph 51, HOZUMI).
As to claim 4, HOZUMI teaches wherein the controller is configured to control the display to distinguish a first guide line guiding the driving route and a second guide line guiding the deviation route (see at least FIG. 7 and paragraph 51, HOZUMI).
As to claim 5, HOZUMI teaches wherein the controller is configured to set at least one of color, thickness, or type of the first guide line and the second guide line to be different (see at least FIG. 7, HOZUMI).
As to claim 6, HOZUMI does not explicitly teach wherein, when the behavior of the vehicle can be controlled to follow the driving route through the driver assistance system, the controller is configured to control the driver assistance system so that the vehicle follows the driving route until the distance between the branch point on the driving route and the vehicle reaches the second distance.
However, such matter is taught by Takamatsu (see at least paragraph 14 regarding the driving control system performs automatic driving that does not require any operation by a driver, or performs automatic driving that requires some operation by the driver. See also at least paragraphs 61-65 regarding the control device 110 determines the presence or absence of other vehicles in the front and rear areas of the subject vehicle in the adjacent lane based on the road condition on the adjacent lane located on the right side of the traveling direction of the subject vehicle. When there is no other vehicle in the front and rear areas of the subject vehicle on the adjacent lane, the control device 110 determines that lane change is possible. The control device 110 outputs a control command for performing lane change to the vehicle controller 280).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Takamatsu which teaches wherein, when the behavior of the vehicle can be controlled to follow the driving route through the driver assistance system, the controller is configured to control the driver assistance system so that the vehicle follows the driving route until the distance between the branch point on the driving route and the vehicle reaches the second distance with the system of HOZUMI as both systems are directed to a system and method for providing a traveling route guidance by determining possibility of vehicle deviating from a driving route, and one of ordinary skill in the art would have recognized the established utility of controlling the driver assistance system so that the vehicle follows the driving route until the distance between the branch point on the driving route and the vehicle reaches the second distance and would have predictably applied it to improve the system of HOZUMI.
As to claim 9, HOZUMI teaches a warning unit configured to output at least one of a visual warning, an audible warning, or a tactile warning, wherein, when the behavior of the vehicle can be controlled to follow the driving route through the driver assistance system, the controller is configured to control the warning unit to output at least one of the visual warning, the audible warning, or the tactile warning until the distance between the branch point on the driving route and the vehicle reaches the second distance (see at least paragraphs 59, 75, and 95 regarding when the candidate route that may deviate from the route due to driving intervention is displayed on the screen, the position of the own vehicle also displays the determination limit point DP (Dead Point). Then, it is equipped with a mechanism for notifying by voice that the position of the own vehicle is approaching the judgment limit point DP and that the judgment limit point DP has been passed, HOZUMI).
As to claim 10, HOZUMI does not explicitly teach wherein the controller is configured to change at least one of the first distance or the second distance based on at least one of speed limit information, a number of lanes, or the vehicle speed information of a road on which the vehicle is running.
However, such matter is taught by Takamatsu (see at least paragraphs 37-42 regarding the control device 110 specifies the road shape (road structure) of the road in which the subject vehicle is currently traveling based on the detection information of the onboard device 200, and detects the position at which the subject vehicle is currently traveling according to the specified road shape. The control device 110 specifies the number of lanes and the shape of the lanes in which the subject vehicle is currently traveling based on the detection information of the onboard device 200. Then, the control device 110 specifies which lane the subject vehicle is traveling in among the one or more lanes specified by using the traveling position of the subject vehicle. It is assumed that a road with two lanes on each side in a straight line shape is connected to an intersection, and the subject vehicle is traveling about 100 m to the intersection. At this time, the control device 100 detects a road condition including an area from the subject vehicle to the intersection in front of the subject vehicle).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Takamatsu which teaches wherein the controller is configured to change at least one of the first distance or the second distance based on at least one of speed limit information, a number of lanes, or the vehicle speed information of a road on which the vehicle is running with the system of HOZUMI as both systems are directed to a system and method for providing a traveling route guidance by determining possibility of vehicle deviating from a driving route, and one of ordinary skill in the art would have recognized the established utility of changing at least one of the first distance or the second distance based on at least one of speed limit information, a number of lanes, or the vehicle speed information of a road on which the vehicle is running and would have predictably applied it to improve the system of HOZUMI.
As to claim 11, Examiner notes claim 11 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 12, Examiner notes claim 12 recites similar limitations to claim 2 and is rejected under the same rational.
As to claim 13, Examiner notes claim 13 recites similar limitations to claim 3 and is rejected under the same rational.
As to claim 14, Examiner notes claim 14 recites similar limitations to claim 4 and is rejected under the same rational.
As to claim 15, Examiner notes claim 15 recites similar limitations to claim 5 and is rejected under the same rational.
As to claim 16, Examiner notes claim 16 recites similar limitations to claim 6 and is rejected under the same rational.
As to claim 19, Examiner notes claim 19 recites similar limitations to claim 9 and is rejected under the same rational.
As to claim 20, Examiner notes claim 20 recites similar limitations to claim 10 and is rejected under the same rational.

Claim(s) 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over HOZUMI et al., JP 2019020130 A, hereinafter referred to as HOZUMI, in view of Takamatsu et al., US 2021/0253104 A1, hereinafter referred to as Takamatsu, and further in view of LIN et al., US 2019/0235514 A1, hereinafter referred to as LIN, respectively.
As to claim 7, HOZUMI, as modified by Takamatsu, does not explicitly teach wherein the controller is configured to control the driver assistance system so that the vehicle follows the driving route only when a user input allowing intervention of the driver assistance system is received through the input.
However, such matter is taught by LIN (see at least paragraphs 33 and 41 regarding the control authority management unit 42 has a function that notifies the control judgment unit 12 of a request from the user to start or cancel the autonomous driving traveling and notifies the user of cancellation of the autonomous driving in response to a request from the control judgment unit 12).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of LIN which teaches wherein the controller is configured to control the driver assistance system so that the vehicle follows the driving route only when a user input allowing intervention of the driver assistance system is received through the input with the system of HOZUMI, as modified by Takamatsu, as both systems are directed to a system and method for assisting autonomous driving traveling by using sensor information, and one of ordinary skill in the art would have recognized the established utility of having wherein the controller is configured to control the driver assistance system so that the vehicle follows the driving route only when a user input allowing intervention of the driver assistance system is received through the input and would have predictably applied it to improve the system of HOZUMI as modified by Takamatsu.
As to claim 8, HOZUMI, as modified by Takamatsu, does not explicitly teach wherein the controller is configured to: deprive a driver's control authority when controlling the driver assistance system so that the vehicle controls the driving route, and restore the driver's control authority when the user input for requesting restoration of the control authority is received through the input.
However, such matter is taught by LIN (see at least paragraphs 33 and 41 regarding the control authority management unit 42 has a function that notifies the control judgment unit 12 of a request from the user to start or cancel the autonomous driving traveling and notifies the user of cancellation of the autonomous driving in response to a request from the control judgment unit 12).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of LIN which teaches depriving a driver's control authority when controlling the driver assistance system so that the vehicle controls the driving route, and restoring the driver's control authority when the user input for requesting restoration of the control authority is received through the input with the system of HOZUMI, as modified by Takamatsu, as both systems are directed to a system and method for assisting autonomous driving traveling by using sensor information, and one of ordinary skill in the art would have recognized the established utility of depriving a driver's control authority when controlling the driver assistance system so that the vehicle controls the driving route, and restoring the driver's control authority when the user input for requesting restoration of the control authority is received through the input and would have predictably applied it to improve the system of HOZUMI as modified by Takamatsu.
As to claim 17, Examiner notes claim 17 recites similar limitations to claim 7 and is rejected under the same rational.
As to claim 18, Examiner notes claim 18 recites similar limitations to claim 8 and is rejected under the same rational.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Khasis (US 2018/0003516 A1) regarding a system and method for geocoding coordinates of users, vehicles and destinations on a map, and to identify when a transit vehicle deviates from a system generated driving route.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666 

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666